UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER 1-15997 ENTRAVISION COMMUNICATIONS CORPORATION (Exact name of registrant as specified in its charter) Delaware 95-4783236 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2425 Olympic Boulevard, Suite 6000 West Santa Monica, California 90404 (Address of principal executive offices) (Zip Code) (310) 447-3870 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨Accelerated filer x Non-accelerated filer ¨Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of August 1, 2009, there were 51,384,072 shares, $0.0001 par value per share, of the registrant’s Class A common stock outstanding, 22,887,433 shares, $0.0001 par value per share, of the registrant’s Class B common stock outstanding and 9,352,729 shares, $0.0001 par value per share, of the registrant’s Class U common stock outstanding. ENTRAVISION COMMUNICATIONS CORPORATION FORM 10-Q FOR THE THREE- AND SIX-MONTH PERIODS ENDED JUNE 30, 2009 TABLE OF CONTENTS Page Number PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS 3 CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2009 (UNAUDITED) AND DECEMBER 31, 2008 3 CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE- AND SIX-MONTH PERIODS ENDED JUNE 30, 2, 2008 4 CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE SIX-MONTH PERIOD ENDED JUNE 30, 2, 2008 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 28 ITEM 4. CONTROLS AND PROCEDURES 29 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 29 ITEM 1A. RISK FACTORS 30 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 30 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 30 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 30 ITEM 5. OTHER INFORMATION 30 ITEM 6. EXHIBITS 30 1 Forward-Looking Statements This document contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including, but not limited to, any projections of earnings, revenue or other financial items; any statements of the plans, strategies and objectives of management for future operations; any statements concerning proposed new services or developments; any statements regarding future economic conditions or performance; any statements of belief; and any statements of assumptions underlying any of the foregoing. Forward-looking statements may include the words “may,” “could,” “will,” “estimate,” “intend,” “continue,” “believe,” “expect” or “anticipate” or other similar words. These forward-looking statements present our estimates and assumptions only as of the date of this annual report. Except for our ongoing obligation to disclose material information as required by the federal securities laws, we do not intend, and undertake no obligation, to update any forward-looking statement. Although we believe that the expectations reflected in any of our forward-looking statements are reasonable, actual results could differ materially from those projected or assumed in any of our forward-looking statements. Our future financial condition and results of operations, as well as any forward-looking statements, are subject to change and inherent risks and uncertainties. Some of the key factors impacting these risks and uncertainties include, but are not limited to: • risks related to our history of operating losses, our substantial indebtedness or our ability to raise capital; • provisions of the agreements governing our debt instruments, including the amended credit facility agreement governing our syndicated bank credit facility, or the amended credit facility agreement, which restricts certain aspects of the operation of our business; • our continued compliance with all of our obligations, including financial covenants and ratios, under the amended credit facility agreement; • cancellations or reductions of advertising, whether due to the ongoing global financial crisis, the continuing recession or otherwise; • our relationship with Univision Communications Inc., or Univision; • subject to limitations contained in the amended credit facility agreement, the overall success of our acquisition strategy, which includes developing media clusters in key U.S. Hispanic markets, and the integration of any acquired assets with our existing business; • the impact of rigorous competition in Spanish-language media and in the advertising industry generally; • industry-wide market factors and regulatory and other developments affecting our operations; • the duration and severity of the ongoing global financial crisis and continuing recession; • the effectiveness of our recently-implemented cost-saving measures; • the impact of any impairment of our assets; and • the consequences should our Class A common stock be delisted from The New York Stock Exchange, or NYSE. For a detailed description of these and other factors that could cause actual results to differ materially from those expressed in any forward-looking statement, please see the section entitled “Risk Factors,” beginning on page 24 of our Annual Report on Form 10-K for the year ended December 31, 2008. 2 PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ENTRAVISION COMMUNICATIONS CORPORATION CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) June 30, December 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Trade receivables, net of allowance for doubtful accounts of $5,754 and $5,640 (including related parties of $4,747 and $0) Prepaid expenses and other current assets (including related parties of $274 and $274) Total current assets Property and equipment, net Intangible assets subject to amortization, net (included related parties of $29,001 and $30,161) Intangible assets not subject to amortization Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Current maturities of long-term debt (including related parties of $1,000 and $1,000) $ $ Advances payable, related parties Accounts payable, accrued expenses and other liabilities (including related parties of $3,731 and $4,092) Total current liabilities Long-term debt, less current maturities (including related parties of $1,000 and $2,000) Other long-term liabilities Deferred income taxes - Total liabilities Commitments and contingencies (note 4) Stockholders' equity Class A common stock, $0.0001 par value, 260,000,000 shares authorized; shares issued and outstanding 2009 51,384,072; 2008 45,877,400 5 5 Class B common stock, $0.0001 par value, 40,000,000 shares authorized; shares issued and outstanding 2009 and 2008 22,887,433 2 2 Class U common stock, $0.0001 par value, 40,000,000 shares authorized; shares issued and outstanding 2009 9,352,729; 2008 15,652,729 1 2 Additional paid-in capital Accumulated deficit ) ) Treasury stock, Class A common stock, $0.0001 par value, 2009 1,232,680 shares; 2008 None - - Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Consolidated Financial Statements 3 ENTRAVISION COMMUNICATIONS CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED)
